Barbera, C.J., Greene, Adkins, McDonald, Watts, Hotten, Getty, JJ.
PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and thereafter a Motion to Reconsider and Grant Questions 3 Through 5 in the Petition for Writ of Certiorari and a Motion to Dismiss and Reply to Motion to Reconsider filed thereto, it is this 24th day of March , 2017,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.